Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 5/10/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the clean version  of the substitute specification and the marked-up version do not match.  For example the first two lines of page 4 of the marked up version includes “for examplefor example” but the clean version does not.  Furthermore there appears to be no statement that the substitute specification contains no new matter. 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport element”  in claims 14 and 45.
The term ‘element’ is a generic placeholder for “means” (see MPEP 2181 (I) (A).  The word ‘transport’ is functional making “transport element” equivalent to “means for transport”.  The claims do not recite sufficient structure to perform the recited structure.
 The MPEP at 2181 (1) (A) points to Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery").  It is noted that the words “transport” and “delivery” are synonymous and appear to be grammatically identical to each other.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “means” in claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The language “within the meaning of the invention” is used at numerous locations in the specification.  This is construed as indicating what is “within” the invention and does not define limits of the invention.  As an analogy: a dog is within the meaning of “mammal” but ‘dog’ does not define ‘mammal”.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis in the specification for the term “making” claim 45, line 3,  and “tube-shaped” (claim 41) .   There following terms from claims 14 and 45 lack antecedent basis: inner region, first support surface, second support surface and third support surface.  There is no antecedent basis for the “applying” claim 45, line 10.

As pointed out in MPEP 608.01(o): 
Note that examiners should ensure that the terms and phrases
used in claims presented late in prosecution of the application (including claims amended
via an examiner’s amendment) find clear support or antecedent basis in the description so
that the meaning of the terms in the claims may be ascertainable by reference to the
description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented
late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to
make appropriate amendment to the description to provide clear support or antecedent
basis for the terms appearing in the claims provided no new matter is introduced.

As indicated above, examiner could not find any antecedent basis for the language and any support appears to be very unclear.  Thus it is deemed that a prima facie showing has been made of lack of clear support or antecedent basis.   The burden is now on applicant to demonstrate antecedent basis for the claim language.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “transport element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of structure used to perform the entire transport function.  The neither the transport element 300 or transport device 42 is described as having an actuator, motor or the like for causing transportation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation (“means of a coolant flowing through the support body”, ‘heating device’, or “transport element”)  will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	On page 10 of the 5/10/2021 response it is asserted that “transport element” recites structural language.  Examiner disagrees with this conclusion (see below).  Nevertheless in the event that “transport element” points to the broadest reasonable interpretation standard rather than the meaning required by 35 USC 112 (f): the term is indefinite because page 5, lines 23-24 indicates that a transport element is not “one-piece body”.  This contradicts figures 7-10 which appear to represent transport element 300 as being a one-piece body.  

Claims 17 and 26: It is unclear what is meant by “base surface”.  Figures 3 and 4 are indicated as having base surfaces 403 and 503.  However the figures appear to show 403 and 503 as empty space, and not any structure or feature with any surface.  It is unclear in what manner 403 and 503 can be considered a ‘base surface’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-46 are rejected under 35 U.S.C. 103 as being unpatentable over Muhle  US 2009/0007599 in view of  DE 10100515 and Hirota 5762673.

Claim 14. A method for producing an optical element from glass, the method comprising:

See [0001] of Muhle.

 providing a blank of glass…;

See [0065] of Muhle.

 providing a support body with a hollow cross-section and with a first support surface;

See [0043] of Muhle  which discloses an embodiment that uses a lance (support body) of DE 10100515.  The English abstract of 10100515 indicates the lance is annular.  The horizontal cross-section of the annulus is hollow (i.e. nothingness).  The upper surface is the first support surface. 
 
 providing a transport element with a second support surface;

Muhle discloses transferring of the lens at [0080] to a cooling zone, but not an apparatus for doing the transferring.  It is known to use a transport element with a support surface such as the support base 79 shown in figure 9 of Hirota.  It would have been obvious to use a transport element/device so as to transfer the glass article because transferring the article without a device would burn the hands of the person transferring the article. 


 cooling the first support surface 

See [0043] of Muhle.

 placing the blank of glass on the first support;

 [0043] of Muhle discloses the blank is lying on the lance (support body). It would have been obvious to achieve the lying by placing the blank on the support body because it readily recognize mode of creating the lying condition.


 heating the blank of glass on the first support in such a manner that the blank is cooler in its inner region than in its outer region;

See [0078] and [0079] of Muhle.

 press-molding the blank of glass to form an optical element having a light inlet surface within an intended light path for the optical element, a light outlet surface within the intended light path for the optical element, and a third support surface outside the intended light path for the optical element;

See [0080] of Muhle which discloses the press-molding  and [0033] which describes the surfaces 205 and 204.  The surface of edge 206 the support surface outside the implicit intend light path.

 subsequently depositing the optical element on the transport element such that the third support surface is in contact with the second support surface;

 and passing the transport element together with the optical element through a cooling path, without the light inlet surface of the optical element being touched and without the light outlet surface of the optical element being touched.  

Muhle does not disclose the depositing and passing but does disclose the optically effective surfaces not being touched at [0027].   It would have been obvious to deposit the optical element on a support surface of the transport element such as Hirota’s base 79 without touching any optically effective surface so as avoid altering the surfaces.   Also since Muhle teaches to use the DE 10100515 lance for transporting the glass article to the press 108 it would have been obvious to duplicate the lance and use it as transport device for transferring the article after the press because it indicated as being a suitable transfer device and for the advantage of being able to control its temperature and thus control heat transfer with the optical element. 


From MPEP 2144.04  

B. Duplication of Parts
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were
directed to a water-tight masonry structure wherein a water seal of flexible material fills
the joints which form between adjacent pours of concrete. The claimed water seal has a
"web" which lies ** in the joint, and a plurality of "ribs" ** >projecting outwardly from
each side of the web into one of the adjacent concrete slabs. <The prior art disclosed a
flexible water stop for preventing passage of water between masses of concrete in the
shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the
court held that mere duplication of parts has no patentable significance unless a new and
unexpected result is produced.).


Claims 15-16: it would have been obvious to have the contact portions of blank and optical elements be the same peripheral region so as to prevent the optical surfaces from coming in contact with the lances/supports. 


	Claim 17: The surface can be considered to span an area of any shape.  The claim does not require any structure which defines/limits a base area.  One can consider a square region to be beneath the support surface.  Compare to Applicant’s figure 3 which has a ‘base surface’ 403 which is shown to be structureless.  One can hypothecate any area/shape in any location.


 Claim 18: See figure2 of DE 10100515 which shows two channels 4 and 5.
Claim 19: See figure2 of DE 10100515 which shows part of the tube 6 which extends over the support surface tube part 7.  Tube part 7 extends under the support surface of 6.  The upper surface of the tube is the support surface.  One can consider the left-half of the upper part 6 to be part of channel 4, and the right-half of the upper part 6 to be part of channel 5.  
Claim 20: See the English abstract of DE 10100515.
Claim 21: The DE 10100515  channels do not have a region that leave (or enter) the first support surface.  The claim does not require such a region and thus the region is understood to be optional. 
 Claim 22 Edge: 206 of Muhle meets the language of claim 22.
Claim 23: the second support surface is also the limiting surface.  Loading the optical element onto the transport element is the aligning.
Claim 24: see Hirota figure 9, base 79 which shows the lens being limited by a vertical wall/surface. 
Claim 25:   One can consider an annular portion of the transport element to be annular but not circular.  It is noted that there is no apparent disclosure in the current application of any structure/feature which delimits an annular support surface.
Claim 26: all of the elements required by claim 26 are found in claims 14 and 17 and would have been obvious for the same reasons or substantially the same reasons they would have been obvious in claims 14 and 17.
Claim 27: See figure 2 of DE 10100515 which shows two channels 4 and 5.
Claim 28: See figure 2 of DE 10100515 which shows part of the tube 6 which extends over the support surface tube part 7.  Tube part 7 extends under the support surface of 6.  The upper surface of the tube is the support surface.  One can consider the left-half of the upper part 6 to be part of channel 4, and the right-half of the upper part 6 to be part of channel 5.  
Claim 29: See the English abstract of DE 10100515 
Claim 30-31:  The DE 10100515  channels do not have a region that leave (or enter) the first support surface.  The claim does not require such a region and thus the region is understood to be optional. 
Claims 32 and 37-40: The surface can be considered to span an area of any shape/polygon.  The claim does not require any structure which defines/limits a base area.  One can consider a square region (and any other shaped region) to be beneath the support surface.  Compare to Applicant’s figure 3 which has a ‘base surface’ 43 which is structureless.  One can hypothecate any area/shape in any location.
Claim 33: A tube can be in any shape.  For example a tube can be bent into a form of a cube or any other shape. Thus whatever shape a body is can consider it a tube shape. 
Claim 41: A tube can be in any shape.  For example a tube can be bent into a form of a cube or any other shape. Thus whatever shape a body is can consider it a tube shape. 
Claims 34-36 and 42-44:  In the 2/10/2021 Examiner took  Official Notice that it is known to have headlight be in non-circular shapes for aesthetic and other reasons.  Applicant has pointed any supported errors and thus the Official Notice is taken to be admitted prior art (See MPEP 2144.03).    It would have been obvious to make optical element to be a non-circular shape depending upon the design of the headlight and the desired beam shape.   The claims would not define over a non-circular shape because at most the wherein clause only serves to further limit methods where the cross section is a circle. 
Claim 45: Claim 45 has the same or substantially the same limitations of claim 14 and would have been obvious for the same or substantially the same reasons given above.  As to the making of the transport element: It would have been obvious that the transport would have been fabricated using a ‘making’ process.  It would be adapted to accommodate a support surface in that the optical device (and its support surface) could fit within the transport element.  As to the tunnel: See col. 15, line 1 of Hirota which discloses using an annealing (i.e. cooling) chamber.  Muhle discloses at [0066]-[0068] using a tunnel furnace for cooling the glass blank.  It would have been  obvious to use a continuous cooling chamber (i.e. tunnel) so as to not having to cycle the chamber’s temperature. 

From MPEP 2144.04  

E. Making Continuous
In re  Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a
method of producing a cementitious structure wherein a stable air foam is introduced into
a slurry of cementitious material differed from the prior art only in requiring the addition of
the foam to be continuous. The court held the claimed continuous operation would have
been obvious in light of the batch process of the prior art.).


 Claim 46: See figure 2 of DE 10100515 which shows two channels 4 and 5.  The DE 10100515  channels do not have a region that leave (or enter) the first support surface.  The claim does not require such a region and thus the region is understood to be optional. 


Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
It is argued that ‘transport element’ is recited in the claims as structural language rather than functional language.  This is not persuasive because merely asserts that the claim language recites sufficient structure to perform the claimed function without any supporting rationale or evidence.   The response does not make a showing that one of ordinary skill would understand ‘transport element’ as being structural language.   
It is also urged that ‘transport element is consistent with figures 7-11 and 16.  This is not persuasive because it fails it is merely a conclusion without any explanation how any feature of the figures can perform the ‘transport’ function. 
It is argued that paragraph [0027] of Muhle does not concern an optical element, but rather a blank.  This is not persuasive because there is no supporting rational indicating why the two would be considered mutually exclusive.  [0027] indicates the blank has an ‘optically effective surface’ thus it is reasonable to conclude the blank is effectively an optical element.  Anything that has an optical property (e.g. color, refractive index) can be considered an optical element.  
It is argued that claims 17 and 26 have been amended to have structure which defines the ‘base surface’.  Examiner disagrees because Examiner fails to see any structure which has the base surface.  Applicant’s arguments do not indicate what structure might have the base surface.  Moreover Applicant’s figures 3-4 have reference characters 403 and 503 which point to nothingness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741